Citation Nr: 1133478	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to a compensable evaluation for service-connected Epstein-Barr Virus (EBV) and mononucleosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO.

In June 2009, the Veteran testified before the undersigned via videoconference.  A transcript of that proceeding has been associated with the claims file.

These issues were remanded by the Board for further development in August 2009.

The Board notes that the Veteran submitted additional medical evidence after the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  However, as this medical evidence is either duplicative of evidence previously submitted or is not pertinent to the adjudication of these claims as done below, the Board will proceed to adjudicate the claims accordingly with no prejudice to the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable evaluation for service-connected EBV and mononucleosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Resolving doubt in favor of the Veteran, his anxiety disorder is shown to be causally or etiologically related to his military service.


CONCLUSION OF LAW

Service connection for an anxiety disorder is warranted.  See 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for an anxiety disorder, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran is seeking entitlement to service connection for an anxiety disorder as a result of his active duty service.  
 
The Board notes that the Veteran's report of medical history at entrance into active service shows no complaints of psychiatric symptoms.  The examiner noted that the Veteran had enlisted two years prior, but did not actually go in, and questioned this, but did not make any further remarks on the document.  His report of examination reflects no psychiatric abnormalities, defects, diagnoses or other findings.  The Veteran was found to be qualified for active service.  Thereafter, service treatment records show complaints of anxiety, and the examiner assessed anxiety, but noted that it had existed prior to service.  The Veteran's report of medical examination at discharge documents no psychiatric abnormalities, defects, diagnoses or other findings, but does show the Veteran was currently prescribed Paxil.

Post-service VA treatment records show complaints of anxiety within a year following the Veteran's discharge from active service.  No diagnosis was made at that time.  VA examination conducted in September 2007 noted the history of complaints of anxiety during active service and the Veteran's reported periods of increased anxiety, but opined that these reported symptoms did not appear serious enough to reach the level of a disorder.  The examiner made no psychiatric diagnosis on AXIS I or AXIS II.  In an August 2008 medical record from William Beaumont Army Medical Center, the Veteran's list of problems was noted to include anxiety. 

The Veteran testified before the undersigned Veterans' Law Judge in June 2009 that he was treated for anxiety during active service with prescribed medication.  He testified that he continued to have symptoms of anxiety, specifically anxiety attacks, but that he did not seek treatment until 2005.  He stated he recently went through a divorce.  The Veteran referred to his written statements and evidence already submitted.

Review of the record shows the Veteran stated in his claim that he believed he needed to again be on prescribed medications-an indication that he felt his condition has worsened.  He requested in his notice of disagreement further examination.  He stated he felt the examiner was more interested in counseling him than in diagnosing the true level of his condition because of the work the Veteran was involved in and the impact such a diagnosis might have on his employability.

The Board finds the Veteran's testimony to be credible.  It is corroborated by his service treatment records and the post-service medical evidence of record.

As to the military examiner's notation during service that the assessed anxiety existed prior to active service, absent medical evidence documenting findings of any psychiatric disorder prior to active service, this notation cannot rise to the level of clear and unmistakable evidence required to rebut the presumption of soundness at entry into service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  As such, the Board finds that the Veteran should be presumed sound upon entrance into service with regard to his claimed anxiety disorder. 
Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

The Board notes that the Veteran was treated in service for anxiety and was prescribed Paxil.  He was treated within a year following discharge and his testimony establishes continuity of symptomatology from that point to the present.  Moreover, the Board acknowledges that the Veteran was noted as having anxiety in an August 2008 medical record.   

The Board recognizes that the examiner who conducted the September 2007 VA examination made no psychiatric diagnosis on AXIS I or AXIS II.  This issue was remanded in August 2009 to schedule the Veteran for a new VA examination in order to determine the nature, extent, and etiology of the Veteran's anxiety disorder, as his situation had changed since the most recent VA examination.  As will discussed in the remand portion of this determination, there appears that there may have been some confusion with regard to the Veteran's current address.  As such, it is unclear as to whether the Veteran was aware that he was scheduled for a VA examination in December 2009 and failed to show up for the examination or whether he never received notification that he was scheduled for such an examination. 

Regardless, the Board finds it unnecessary with regard to this claim to delay adjudication by remanding yet again.  In light of the fact that the Veteran was treated in service for anxiety, he has been noted in post-service medical records as having anxiety, and the Veteran has asserted that he has continued to have symptoms of anxiety since his active duty service, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current anxiety disorder as a result of his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his anxiety disorder.   



ORDER

Entitlement to service connection for an anxiety disorder is granted.



REMAND

The Veteran is seeking entitlement to an initial compensable evaluation for his service-connected EBV and mononucleosis.

The Veteran testified during his June 2009 hearing that his symptoms had worsened since his last VA examination in May 2007.  He specifically noted that he had flare-ups at least once a month that lasted two or three days.  This is information not contained in the report of the May 2007 VA examination.  Therefore, the Board determined in its August 2009 determination that this issue must be remanded in order to afford the Veteran an examination to determine the current severity level of his disability.

Furthermore, the Veteran indicated during his hearing that he has seen several civilian doctors for his EBV and mononucleosis.  In the August 2009 remand, the Board noted that the record showed that treatment records were requested from the William Beaumont Army Medical Hospital in El Paso, Texas, but the records were unavailable.  The hospital recommended that the RO request the records from another source.  As it did not appear that the RO followed up on this, the Board determined in the August 2009 remand that the RO should request the Veteran to submit releases for any private medical evidence.  The Board indicated that, if the releases are received, the RO should request these records.

Subsequently, the Veteran was sent a letter on August 19, 2009, requesting that he complete and return an Authorization and Consent to Release Information form for each healthcare provider that has treated him for his EPV and mononucleosis from his 2004 discharge to the present, VA and non-VA.  This letter was returned to VA as undeliverable in September 2009.  On November 18, 2009, the Veteran was sent another letter indicating that he would be notified of an upcoming VA examination for which he was being scheduled.  It appears that this letter was returned to VA as undeliverable as well.  Furthermore, the evidence reflects that the Veteran was scheduled for a VA examination on December 2, 2009, for which he failed to report.  Finally, the Board notes that the January 2011 SSOC was returned to VA as undeliverable as well.

The Board notes that the August 2009 letter, the November 2009 letter, and the January 2011 SSOC were all sent to the same address.  This address does not match the address that is currently on file for the Veteran.  In light of the fact that it appears that the Veteran may never have received the aforementioned documents and may never have been notified of his scheduled VA examination, the Board finds that this issue must regrettably be remanded once again in order to resend the Veteran copies of the August 2009 letter, November 2009 letter, and the January 2011 SSOC to the Veteran's current address.  Additionally, the Veteran should be rescheduled for the aforementioned examination. 

The Board notes that an August 19, 2009, letter was sent to William Beaumont Army Medical Center requesting the Veteran's medical records.  Records from 2004 to 2009 were associated with the claims file.  However, as it appears that the Veteran may still be receiving treatment at this facility, the Board finds that a request should be made for any treatment records from 2009 to the present. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Resend to the Veteran the August 19, 2009, letter asking the Veteran to identify all health care providers who treated him for his EBV and mononucleosis from his discharge in 2004 to the present, VA and non-VA.  Obtain all identified treatment records.  In particular, search for any records of VA treatment accorded the Veteran at the VA Medical Center (VAMC) in El Paso, Texas, and any other VAMC the Veteran may identify.  Records should specifically be obtained from the El Paso VA Health Care System from 2008 to the present. 

2. Resend to the Veteran copies of the November 18, 2009, letter, and the January 2011 SSOC, along with an explanation that these documents were previously sent and returned as undeliverable.

3. Obtain the Veteran's treatment records from the William Beaumont Army Medical Center from 2009 to the present.

4. For #1-3, conduct all follow-up indicated.  Document negative responses, and inform the Veteran so that he may make attempts to procure the records on his own.

5. Provide the Veteran with a VA examination by the appropriate medical professional in order to determine the current severity, nature, and extent of his service-connected EBV and mononucleosis.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note whether the Veteran requires continuous medication; restricts his routine daily activities in relation to his pre-illness level, and if so, to what percentage; experiences debilitating fatigue or cognitive impairments; or experiences any periods of incapacitation as a result of this service-connected disability.  The examiner should also note whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected EBV and mononucleosis.

The Veteran is asked to remember that in order to adjudicate his claim fully, he must be forthcoming with the examiner.

A complete rationale must be provided for all opinions rendered.

6. After undertaking any other development deemed essential in addition to that specified above, readjudicate the Veteran's claim for an initial compensable evaluation for his service-connected EBV and mononucleosis, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, issue a SSOC and afford a responsible period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


